 Case 21-03020-sgj Doc 84 Filed 06/02/21           Entered 06/02/21 13:39:55        Page 1 of 9




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Robert J. Feinstein (NY Bar No. 1767805) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION
------------------------------------------------------------
In re                                                        § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., §                           Case No. 19-34054-SGJ11
                                                             §
                                         Debtor.             §
----------------------------------------------------------- §
UBS SECURITIES LLC AND UBS AG                                § Adversary Proceeding
LONDON BRANCH,                                               §
                                                             § No. 21-03020-sgj
                                    Plaintiffs,              §
                                                             §
vs.                                                          §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                                             §
                                    Defendant.               §
                                                             §

                            DEFENDANT’S ANSWER TO COMPLAINT




DOCS_NY:43295.3 36027/002
 Case 21-03020-sgj Doc 84 Filed 06/02/21             Entered 06/02/21 13:39:55        Page 2 of 9



        The above-captioned debtor and debtor-in-possession (the “Debtor” or “Highland”), the

defendant in the above-captioned adversary proceeding, as and for its answer to the complaint (the

“Complaint”) of UBS Securities LLC and UBS AG London Branch (collectively, “UBS”), alleges

upon knowledge with respect to itself and upon information and belief as to all other matters as

follows.

        1.       Admits the allegations of the third sentence of paragraph 1 of the Complaint, denies

knowledge or information sufficient to form a belief as to the truth of the allegations of the first,

second, and fourth sentences of paragraph 1 of the Complaint.

        2.       Admits the allegations of the first sentence of paragraph 2 of the Complaint and so

much of the second sentence of paragraph 2 of the Complaint that alleges that in March 2017, the

N.Y. State Court denied motions for summary judgment filed by Highland and the Funds, and

denies the remaining allegations of paragraph 2 of the Complaint.

        3.       Admits so much of the allegations of the first sentence of paragraph 3 of the

Complaint as alleges that the Independent Board informed UBS that it recently discovered that, at

least as of August 2017, Highland transferred assets to Sentinel, and denies knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of the first

sentence of paragraph 1 of the Complaint.        Admits the allegations in the second sentence of

paragraph 3 of the Complaint.

        4.       Admits, upon information and belief, so much of the first sentence of paragraph 4

as alleges that Highland and the Funds, acting through Dondero, Ellington, Leventon, Sevilla,

DiOrio, and other Highland employees, transferred assets pursuant to a so-called Purchase

Agreement, purportedly to satisfy a $25,000,000 premium on a $100,000,000 legal-liability

insurance policy issued by Sentinel. Denies knowledge or information sufficient to form a belief

as to the truth of the allegations of the second sentence of paragraph 4 of the Complaint, and



DOCS_NY:43295.4 36027/002 -2-
 Case 21-03020-sgj Doc 84 Filed 06/02/21               Entered 06/02/21 13:39:55          Page 3 of 9



respectfully refers to the Insurance Policy for the true and correct terms thereof. Denies the

allegations of the second sentence of paragraph 4 of the Complaint except admits that the Debtor

did not disclose the Insurance Policy to UBS until it became aware of the existence of same in or

about early February 2021. Denies knowledge or information sufficient to form a belief as to the

truth of the allegations of the third and fourth sentences of paragraph 4 of the Complaint and avers

that its investigation of the relevant facts and circumstances is ongoing.

        5.       Admits the allegations of the first and second sentences of paragraph 5 of the

Complaint and denies knowledge or information sufficient to form a belief as to the truth of the

allegations of the third, fourth, and fifth sentences of paragraph 5 of the Complaint.

        6.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations of paragraph 6 of the Complaint, except admits that UBS commenced this instant

adversary proceeding, and respectfully refers the Court to the Complaint and UBS’s motion for

injunctive relief for the true and correct contents thereof.

        7.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations of the first sentence of paragraph 7 of the Complaint, except admits, upon information

and belief, that the Sentinel Redemption and the CDO Fund Assets were among the assets

transferred to Sentinel. Denies knowledge or information sufficient to form a belief as to the truth

of the allegations of the second sentence of paragraph 7 of the Complaint, except admits that a

settlement with Multi-Strat was entered into with UBS in May 2020 and respectfully refers the

Court to the settlement agreement for the true and correct terms thereof. Denies knowledge or

information sufficient to form a belief as to the truth of the allegations of the third, fourth, and fifth

sentences of paragraph 7 of the Complaint.

        8.       Paragraph 8 states a conclusion of law as to which no response is required.

        9.       Paragraph 9 states a conclusion of law as to which no response is required.



DOCS_NY:43295.4 36027/002 -3-
 Case 21-03020-sgj Doc 84 Filed 06/02/21             Entered 06/02/21 13:39:55         Page 4 of 9



        10.      Paragraph 10 states a conclusion of law as to which no response is required.

        11.      Paragraph 11 states a conclusion of law as to which no response is required.

        12.      Admits the allegations contained in paragraph 12 of the Complaint.

        13.      Admits the allegations contained in paragraph 13 of the Complaint.

        14.      Admits the allegations contained in paragraph 14 of the Complaint.

        15.      Admits the allegations contained in paragraph 15 of the Complaint.

        16.      Admits the allegations contained in paragraph 16 of the Complaint.

        17.      Admits the allegations contained in paragraph 17 of the Complaint.

        18.      Admits the allegations contained in paragraph 18 of the Complaint.

        19.      Admits the allegations contained in paragraph 19 of the Complaint.

        20.      Admits the allegations contained in paragraph 20 of the Complaint.

        21.      Admits the allegations contained in paragraph 21 of the Complaint.

        22.      Denies the allegations contained in the first three sentences of paragraph 22 of the

Complaint, except admits that UBS filed the UBS Litigation in February 2009 and a second action

against Highland and amended its complaint in the UBS Litigation, and respectively refers the

Court to the pleadings filed by UBS for the true and correct terms thereof. Admits the allegations

contained in the fourth sentence of paragraph 22 of the Complaint.

        23.      Admits the allegations contained in paragraph 23 of the Complaint.

        24.      Admits the allegations contained in paragraph 24 of the Complaint.

        25.      Denies the allegations contained in the first, second, third, and fourth sentences of

paragraph 25 of the Complaint, except admits that, on or about June 26, 2020, UBS filed proofs of

claim, and respectively refers the Court to the proofs of claim for the true and correct contents

thereof. Denies knowledge or information sufficient to form a belief as to the allegations contained

in the fifth sentence of paragraph 25 of the Complaint.



DOCS_NY:43295.4 36027/002 -4-
 Case 21-03020-sgj Doc 84 Filed 06/02/21             Entered 06/02/21 13:39:55        Page 5 of 9



        26.      Admits the allegations contained in paragraph 26 of the Complaint.

        27.      Admits the allegations contained in paragraph 27 of the Complaint.

        28.      Denies the allegations contained in paragraph 28 of the Complaint, except admits

in reliance upon information provided by then in-house counsel to the Independent Board and

outside counsel advised UBS that the Funds and HFP had assets worth about $10 million, that

other assets had been disbursed in the past including to pay legal expenses associated with the

UBS Litigation, and that Multi-Strat’s economic ownership was held predominantly by former

third-party limited partners.

        29.      Denies the allegations contained in the first three sentences of paragraph 29 of the

Complaint, except admits that after a hearing to address both the Debtor’s partial summary

judgment motion and UBS’s 3018 Motion, the Court rendered rulings thereon and respectfully

refers the Court to the Court’s orders disposing of such motions and the transcript of the

proceedings for the true and correct contents thereof, and denies having knowledge or information

sufficient to form a belief as to the truth of the allegations contained in the fourth sentence of

paragraph 29 of the Complaint, except admits that the Debtor’s former employees and agents

withheld relevant factual information evidence from the Independent Board and the Debtor’s

outside counsel, including by lying to them about these matters.

        30.      Admits the allegations contained in paragraph 30 of the Complaint.

        31.      Denies the allegations contained in paragraph 31 of the Complaint, except admits

that documents shared by the Independent Board with UBS evidenced the purported sale of the

Transferred Assets to Sentinel and refers the Court to such documents for the true and correct

contents thereof.

        32.      Admits, upon information and belief, the allegations contained in the first sentence

of paragraph 32 of the Complaint and denies knowledge or information sufficient to form a belief



DOCS_NY:43295.4 36027/002 -5-
 Case 21-03020-sgj Doc 84 Filed 06/02/21            Entered 06/02/21 13:39:55        Page 6 of 9



as to the truth of the allegations contained in the second sentence of paragraph 32 and refers the

Court to the Insurance Policy for the true and correct terms thereof.

        33.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 33 of the Complaint.

        34.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in the paragraph 34 of the Complaint, except admits, upon information and

belief, that Dondero, Ellington, Leventon, Sevilla, and DiOrio were involved in the alleged

Fraudulent Transfers and that DiOrio was one of three directors of Sentinel when the Complaint

was filed.

        35.      Denies the allegations contained in the first sentence of paragraph 35 of the

Complaint and avers that the Debtor informed UBS of the existence of the Insurance Policy, the

Purchase Agreement, and the Transferred Assets promptly upon discovering their existence.

Admits the allegations contained in the second sentence of paragraph 35 of the Complaint. Denies

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

the third sentence of paragraph 35 of the Complaint, except admits that the Independent Board

uncovered documentation about the alleged Fraudulent Transfers which it supplied to UBS.

Admits the allegations contained in the fourth sentence of paragraph 35 of the Complaint.

        36.      Admits the allegations contained in paragraph 36 of the Complaint and avers that

the Independent Board’s investigation of the relevant facts is ongoing.

        37.      Denies the allegations contained in paragraph 37 of the Complaint, except admits

that after the relevant facts regarding the Transferred Assets came to light, UBS continued to work

with the Debtor on the Settlement, and the parties reached agreement on revised terms set forth in

a definitive Settlement Agreement that was presented to the Bankruptcy Court and approved at the

conclusion of a hearing held on May 21, 2021.



DOCS_NY:43295.4 36027/002 -6-
 Case 21-03020-sgj Doc 84 Filed 06/02/21             Entered 06/02/21 13:39:55        Page 7 of 9



        38.      Denies the allegations contained in paragraph 38 of the Complaint and respectfully

refers the Court to the definitive Settlement Agreement for the true and correct terms thereof.

        39.      Paragraph 39 of the Complaint states conclusions of law as to which no response is

required.

        40.      Admits, upon information and belief, the allegations contained in the first and

second sentences of paragraph 40 of the Complaint and denies the third sentence of paragraph 40

to the extent it alleges that the Debtor directly owns 100% of Multi-Strat’s general partner. The

fourth sentence states a conclusion of law as to which no response is required.

        41.      Admits the allegations contained in paragraph 41 of the Complaint.

        42.      Admits the allegations contained in the first sentence of paragraph 42 and denies

knowledge or information sufficient to form a belief as to the truth of the allegations set forth in

the second sentence of paragraph 42. The third and fourth sentences of paragraph 42 state legal

conclusions as to which no response is required.

        43.      In response to paragraph 43 of the Complaint, repeats and realleges its responses to

paragraphs 1 through 42 as though fully set forth herein.

        44.      Admits the allegations contained in paragraph 44 of the Complaint.

        45.      Paragraph 45 of the Complaint states a conclusion of law as to which no response

is required.

        46.      Paragraph 46 of the Complaint states a conclusion of law as to which no response

is required.

        47.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 47 of the Complaint.

        48.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in the first sentence of paragraph 48 of the Complaint. Admits the allegations



DOCS_NY:43295.4 36027/002 -7-
 Case 21-03020-sgj Doc 84 Filed 06/02/21             Entered 06/02/21 13:39:55        Page 8 of 9



contained in the third sentence of paragraph 48 to the extent they refer to a request for a temporary

or preliminary injunction.

        49.      Paragraph 49 of the Complaint states conclusions of law as to which no response is

required.

        50.      Paragraph 50 of the Complaint states a conclusion of law as to which no response

is required.

        51.      In response to paragraph 51 of the Complaint, admits that UBS has requested

preliminary and permanent injunctive relief and respectfully refers the Court to UBS’s pleadings

for the true and correct contents thereof.


                                [Remainder of Page Intentionally Blank]




DOCS_NY:43295.4 36027/002 -8-
 Case 21-03020-sgj Doc 84 Filed 06/02/21    Entered 06/02/21 13:39:55   Page 9 of 9



 Dated: June 2, 2021                PACHULSKI STANG ZIEHL & JONES LLP
                                    Jeffrey N. Pomerantz (CA Bar No. 143717)
                                    Robert J. Feinstein (NY Bar No. 1767805)
                                    John Morris (NY Bar No. 266326)
                                    Gregory V. Demo (NY Bar No. 5371992)
                                    10100 Santa Monica Blvd., 13th Floor
                                    Los Angeles, CA 90067
                                    Telephone: (310) 277-6910
                                    Facsimile: (310) 201-0760
                                    Email: jpomerantz@pszjlaw.com
                                            rfeinstein@pszjlaw.com
                                            jmorris@pszjlaw.com
                                            gdemo@pszjlaw.com

                                    -and-
                                    HAYWARD PLLC
                                    /s/ Zachery Z. Annable
                                    Melissa S. Hayward
                                    Texas Bar No. 24044908
                                    MHayward@HaywardFirm.com
                                    Zachery Z. Annable
                                    Texas Bar No. 24053075
                                    ZAnnable@HaywardFirm.com
                                    10501 N. Central Expy, Ste. 106
                                    Dallas, Texas 75231
                                    Tel: (972) 755-7100
                                    Fax: (972) 755-7110
                                    Counsel for the Defendant




DOCS_NY:43295.4 36027/002 -9-
